Citation Nr: 0119818	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for coarctation of 
the aorta with hypertension, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating determination of 
the No. Little Rock Department of Veterans Affairs (VA) 
Regional Office (RO).  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for PTSD, denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for a retained surgical needle in the 
chest status post heart surgery, and continued a 20 percent 
evaluation for coarctation of the aorta with hypertension.

In May 1999 the Board granted entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a retained surgical needle in the chest status post heart 
surgery, determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD, and remanded the claims of entitlement 
to service connection for PTSD on a de novo basis and an 
increased evaluation for coarctation of the aorta with 
hypertension to the RO for further development and 
adjudicative actions.

In March 2000 the RO denied entitlement to service connection 
for PTSD on a de novo basis, and affirmed the denial of 
entitlement to an evaluation in excess of 20 percent for 
coarctation of the aorta with hypertension.

In May 2000 the RO implemented the Board's May 1999 grant by 
issuing a rating decision reflecting as service connected, a 
retained surgical needle in the chest and nerve and muscle 
damage, status post surgery pursuant to the criteria of 
38 U.S.C.A. § 1151 with assignment of a noncompensable 
evaluation effective April 8, 1997.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In its May 1999 remand, the Board noted that a 20 percent 
evaluation for coarctation of the aorta with hypertension had 
been confirmed and continued in a March 1997 rating decision.  
The Board further observed that in a February 1998 rating 
decision and February 1998 Supplemental Statement of the 
Case, the RO noted that the rating criteria for disabilities 
of the cardiovascular system had been changed in January 1998 
and reevaluated the disability accordingly.  The Board noted 
that the Diagnostic Code under which the disability was rated 
was changed from Diagnostic Code 7110-7101 (aortic aneurysm 
with hypertension) to Diagnostic Code 7111-7101 (aneurysm of 
any large artery with hypertension) and that the 20 percent 
evaluation was confirmed and continued.  The Board found that 
the VA examination conducted in August 1996 was inadequate in 
that it failed to furnish evidence that would permit a proper 
evaluation under either the old or new criteria.

The Board remanded this matter for a cardiovascular 
examination.  Copies of the pertinent rating criteria were to 
be provided to the examiner and the examiner was to review 
the claims folder prior to the examination and make a note on 
the report that the claims folder was reviewed. 

In November 1999, the veteran was afforded a VA 
cardiovascular examination.  In his report, the examiner 
indicated that he had reviewed both the claims folder and a 
copy of the remand.  

While the examiner performed a thorough examination, he did 
not provide the necessary information in order to properly 
rate the veteran.  

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The RO has rated the veteran's hypertension under DC 7101.  
Under the pre-amendment regulations, hypertensive vascular 
disease (essential arterial hypertension) manifested by 
diastolic pressure readings that were predominantly 100 or 
greater warranted a 10 percent disability rating.  
Hypertensive vascular disease manifested by diastolic 
pressure readings that were predominantly 110 or more with 
definite symptoms of the disease warranted a 20 percent 
disability rating.  If the symptoms were moderately severe 
and diastolic pressure readings predominantly 120 or more, a 
40 percent evaluation was in order.  With diastolic pressure 
readings predominantly 130 or more and severe symptoms, a 60 
percent evaluation would be warranted.  Finally, Note 1 
indicated that when continuous medication was shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, DC 7101 
(1997). 

Under the current regulations, now titled hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension), a 10 percent rating will be assigned with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating is warranted with diastolic 
pressure readings predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  With diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is in 
order.  

With diastolic pressure readings predominantly 130 or more, a 
60 percent evaluation is warranted.  Finally, Note 1 
indicates that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Hypertension is defined to mean that the diastolic blood 
pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, 
DC 7101 (2000).

Under Diagnostic Code 7110, existing prior to January 12, 
1998, an aneurysm, aortic, fusiform, saccular, dissection 
and/or with stenosis after an establishment of a diagnosis 
with markedly disabling symptoms and for one year after a 
surgical correction with any type of graft was to be assigned 
a 100 percent evaluation.  If exertion and exercise were 
precluded, a 60 percent evaluation was assigned.  Thereafter, 
the residuals of the graft insertion were rated according to 
findings and symptoms under the most appropriate analogy with 
a minimum rating of 20 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (1997).

Under the revised criteria of Diagnostic Code 7110, effective 
January 12, 1998, a 100 percent evaluation may be assigned 
for an aortic aneurysm if 5 centimeters or larger in 
diameter, or; if symptomatic, or; for an indefinite period 
from date of hospital admission for a surgical correction 
(including any type of graft insertion).  A 60 percent 
evaluation may be assigned if the condition precludes 
exertion.  The residuals of surgical correction are evaluated 
according to the organ systems affected.  38 C.F.R. § 4.104, 
Diagnostic Code 7110 (2000).

Under the previous version of Code 7111, a symptomatic 
aneurysm of a large artery of the lower extremities was rated 
as 60 percent disabling.  However, the Note to Code 7111 
indicates that post-operative residuals with graft insertion 
should be rated under the most appropriate analogy with a 
minimum rating of 20 percent. 

Under the amended version of Code 7111, a 20 percent rating 
is assigned following surgery when there is claudication on 
walking more than 100 yards, and when there is either 
diminished peripheral pulses or an ABI of 0.9 or less.  

A 40 percent evaluation is in order following surgery when 
there is claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour, and when there are either 
trophic changes (thin skin, absence of hair, dystrophic 
nails) or an ABI of 0.7 or less.  A 60 percent rating is 
warranted following surgery if there is claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and if there is persistent coldness of the extremity, 
or one or more deep ischemic ulcers, or an ABI of 0.5 or 
less. Note (1) to Code 7111 states that a normal ABI is 1.0 
or greater.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  While 
thorough, the November and December 1999 VA examinations do 
not contain sufficient detail as they relate to the above 
listed criteria.  Specifically, the examinations do not 
address the criteria set forth under Diagnostic code 7111.

As to the issue of an increased (compensable) evaluation for 
retained surgical needle in the chest and nerve and muscle 
damage, status post heart surgery, it is noted that in its 
May 1999 decision, the Board granted compensation under 
38 U.S.C.A. § 1151, for a retained surgical needle in the 
chest, status post heart surgery.  In a May 2000 rating 
determination, the RO assigned a noncompensable disability 
evaluation for the retained surgical needle in the chest and 
nerve and muscle damage, status post heart surgery.  In his 
May 2001 written argument, the veteran's representative made 
specific reference to these disorders and noted that the 
veteran contended that he had been deprived of the benefits 
to which he was entitled.  The Board accepts this argument as 
a notice of disagreement.  The RO has not issued a statement 
of the case in response to the notice of disagreement.  

This issue must be remanded to the RO for the issuance of a 
statement of the case.  Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).

As to the issue of service connection for PTSD on a de novo 
basis, although the claim on appeal has been pending for some 
time, various deficiencies require another remand to the RO 
for additional development and adjudicative action.

A Board remand confers on a veteran a due process right in 
substantial completion of remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board remanded this claim in May 1999, in part, for 
further clarification of stressors, and further development 
to include an attempt at verification of stressors by the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the Environmental Support Group 
(ESG)), if specific stressor information was provided, and a 
VA examination, if stressors were confirmed.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f) (2000).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (2000) (a); a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (2000).  



The claimant has alleged events that occurred in service that 
medical providers have accepted to support the diagnosis of 
PTSD.  The specific development is provided under paragraph 
5.14b(3)(a) and 5.14b(5) and requires VA to always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor, and that a 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the USASCRUR or the 
Marine Corps.  The manual provisions regarding PTSD have been 
held to be substantive rules that are the equivalent of VA 
regulations.  Patton, 12 Vet. App. at 277.

While the RO did provide the veteran a PTSD questionnaire for 
completion and return, the record shows that he did not 
complete and return the questionnaire, and information on 
file with respect to stressors is not sufficiently specific 
for verification by the USASCRUR.  The Board is of the 
opinion that in view of competent medical professional 
diagnosis of PTSD based on the limited stressor information 
provided by the veteran, he should be given an opportunity to 
be more specific in his stressor descriptions.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case on the issue of entitlement to a 
compensable evaluation for a retained 
surgical needle in the chest and nerve 
and muscle damage, status post heart 
surgery.  The veteran should be advised 
of the need to file a substantive appeal 
if he wishes appellate review of this 
claim.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for his service-
connected retained surgical needle in the 
chest status post heart surgery, 
coarctation of the aorta with 
hypertension, and PTSD.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources identified whose 
records have not previously been secured.  
Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  The RO should schedule the veteran 
for a VA special cardiological 
examination by a specialist in cardiology 
to determine the nature and extent of 
severity of his service-connected 
coarctation of the aorta with 
hypertension.  The claims file, copies of 
the previous and amended criteria for 
rating diseases of the cardiovascular 
system, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any necessary tests and 
studies should be performed and all 
findings must be reported in detail.  



The examiner should note the veteran's 
systolic and diastolic blood pressure 
readings; whether the veteran's condition 
precludes exertion or exercise; whether 
there is claudication on walking more 
than 100 yards, or diminished peripheral 
pulses or an ABI of 0.9 or less; whether 
there is claudication on walking between 
25 and 100 yards on a level grade at 2 
miles per hour, trophic changes (thin 
skin, absence of hair, dystrophic nails), 
or an ABI of 0.7 or less; and whether 
there is claudication on walking less 
than 25 yards on a level grade at 2 miles 
per hour, persistent coldness of the 
extremity, one or more deep ischemic 
ulcers, or an ABI of 0.5 or less.

Regarding the residual scars, the 
examiner should report whether the scars 
are tender and painful on objective 
demonstration and whether they limit the 
function of the part affected.  

Any opinions expressed as to the severity 
of the veteran's heart disease should be 
accompanied by a complete rationale.

4.  The RO should again contact the 
veteran and request that he submit 
detailed and specific information he may 
have referable to stressor exposure in 
service.  The RO should advise the 
veteran that he must be thorough, and 
that failure to cooperate by not 
submitting the requested information may 
adversely affect the outcome of his 
claim.

5.  The RO should review the entire 
claims file and prepare a summary of the 
details of the claimed stressor or 
stressors based on review of all 
pertinent documents including all medical 
reports and examinations, and the 
veteran's statements already of file and 
most recently obtained (if any).

6.  This summary, all associated 
documents, and a copy of this remand 
should then be sent to the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 with a 
request for corroboration of the 
veteran's alleged stressors.

7.  Following receipt of a response from 
the USASCRUR, whether verifying the 
claimed stressors, or stating that 
stressors cannot be verified, the RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant engaged in combat and should 
include a discussion regarding the 
credibility of the veteran's lay 
statements and testimony.

8.  If, and only if any stressor is 
verified, the RO should arrange for the 
veteran to be afforded a VA special 
psychiatric examination to determine 
whether he suffers from PTSD, and the 
probable etiology of that PTSD.

Any studies or tests deemed necessary 
including PTSD sub scales should be 
accomplished.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The RO must specify which stressor(s) it 
has found to be established by the 
record; and instruct the examiner that 
only the established stressor(s) may be 
considered.

The examination report should specify all 
pertinent material reviewed in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiner should specify: (1) whether 
the stressor(s) found to be established 
by the record are sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD.  The examination report should 
include the complete rationale for all 
opinions expressed.

9.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for PTSD on a de novo 
basis and an increased evaluation for 
coarctation of the aorta with 
hypertension, with consideration of the 
recently enacted legislation.  As to the 
claim of entitlement to an increased 
evaluation for coarctation of the aorta 
with hypertension, the RO should document 
its consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for further appellate review, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


